DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In the amendment dated 8 January 2021, the following has occurred: Claims 1, 2, and 13 have been amended; Claim 15 has been cancelled; Claims 3, 5-8, 14, 18, and 20 were previously canceled.
Claims 1, 2, 4, 9-13, 16-17, 19, and 21-25 are pending.

Response to Amendment
The declaration of the inventor, Jodi J. Akin, under 37 CFR 1.132 filed 8 January 2021 is insufficient to overcome the rejection of claims 1, 2, 4, 9-13, 16-17, 19, and 21-25 based upon an patent ineligible subject matter rejection under 35 U.S.C. 101 as set forth in the last Office action because:  
Declarant generally discusses the challenges and costs involved with managing clinical trials.  Declarant additionally describes achievements and clients of the company Hawthorne Effect, Inc.  
The advantages described by declarant are understood to be an advantage of effectively managing personal behavior or relationships or interactions between people.  There is no showing of any nexus between technical features and implementation of the claimed invention and the advantages discussed by declarant.  There is no showing that the success of Hawthorne Effect results from the features of the claimed invention.  The 
Declarant’s particular discussion of allowing an elderly patient to participate in a clinical trial by facilitating effective organization of clinical trial workers for remote visits is similarly unpersuasive.  Remote visits are well-established.  The invention at issue is not directed to a novel idea of conducting remote visits as part of a clinical trial, but instead directed to the particular management of human activities involving remote visits as part of a clinical trial.  Improving the management of personal behavior or relationships or interactions between people is not understood to amount to a practical application.  
 	Declarant’s discussion regarding the “Hawthorne Effect” as a “psychological phenomenon that produces an improvement in human behavior or performance as a result of increased attention or observation” is similarly unpersuasive.  Improving the management of personal behavior or relationships or interactions between people is not understood to amount to a practical application.  Managing people better is not understood to amount to a practical application.  Indeed, an improvement to the abstract idea itself is not an improvement in technology; a new abstract idea is still an abstract idea.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 9-13, 16-17, 19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a process (Claims 1-4, 8-12, and 24) and machine (claims 13, 15-17, 19-23, and 25) which recite steps of receiving a request, receiving inputs, generating and assigning a unique identifier, configuring a doctor bag to include appropriate portable diagnostics and equipment, providing a customized program, providing a widget for a patent to capture information or access applications, assigning a unique identifier to each patient and to each of a set of clinical workers, matching each of the enrolled patients, generating an introductory handshake between a matched patient and an assigned clinical worker, managing collection of patient data by a clinical trial worker at a location, and receiving patient data through said GUI.  
These steps of implementing a clinical trial, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, the claims describe managing interactions between people.
claim 2, 4, 6, 8-12, and 16-23, reciting particular aspects of how to manage interactions between people).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of steps as performed by computer hardware and by humans using generic computer hardware amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021], [0028], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of patient clinical trial information amounts to selecting a particular data source or type of data to be manipulated, recitation of generating an introductory handshake via email, instant message, or phone call and recitation of receiving de-identified information through said GUI amounts to insignificant application, displaying information to prompt a user to perform a task, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as specifying particular clinical trial diagnostics and devices to be included in a doctor bag, managing clinical trial information using a GUI, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4, 11, 12, 16-17, and 23-25, additional elements which amount to generally linking to a particular technological environment or field of use, and 16-23, claim 12 and 23, merely outputting information amounts to extrasolution activity of an insignificant application).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using commercially available hardware such as tablets, desktop computers, and laptops, see applicant’s specification at [0021], [0028], [0029]; receiving information over a GUI, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); processing information based upon inputs, e.g., performing Flook, MPEP 2106.05(d)(II)(ii); collecting and storing input information, matching enrollment information, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.




Response to Arguments
Applicant’s amendments have overcome the prior objections and prior 112(b) rejections.
Applicant's arguments regarding 101 filed 8 January 2021 have been fully considered but they are not persuasive. 
Regarding 101, applicant argues that the amended language amounts to a novel improvement to conducting clinical trials and overcomes the outstanding rejection.  
Regarding 101, applicant compares the invention of the claims to the invention of Ex Parte Scott.  Applicant’s comparison to a particular manner of operating an multi-touch interface to manipulate displayed trend data of Ex Parte Scott is misplaced.  Examiner notes the central focus of the examination process discussed in MPEP 2103 in determining what, precisely, the inventor has invented and is seeking to patent and how the claims to relate to define that invention.  With this focus in mind, search is conducted and compliance with statutory requirements is evaluated.  The invention at issue in the claims in Ex Parte Scott are directed to an invention of a particular manner of operating a particular type of interface, a multiple touch interface, with respect to a specific manner of trend manipulation capabilities.  In contrast, the invention at issue in the claims of the instant application is a particular manner of organizing humans in conducting clinical trials using commercially available hardware such as tablets, desktop computers, and laptops (see applicant’s specification at [0021], [0028], [0029]).  The recitation of particular diagnostic equipment is appropriately understood in the context of organizing humans to use generic medical devices to collect clinical trial data. Applicant’s specification and claims fail to describe a particular manner of interacting with any particular user interface.  Accordingly, applicant’s comparison to Ex Parte Scott is unpersuasive.
Regarding 101, applicant argues “the claims represent a novel improvement to conducting clinical trials, thereby integrating the judicial exception into a practical application, and therefore overcome the outstanding rejection.” Applicant elaborates pointing to the problems described in paragraph [0007] of the specification.  Examiner respectfully notes that the problems of recited are all understood to be problems arising 
 	Applicant’s arguments regarding the “Hawthorne Effect” as a “psychological phenomenon that produces an improvement in human behavior or performance as a result of increased attention or observation” is similarly unpersuasive.  Improving the management of personal behavior or relationships or interactions between people is not understood to amount to a practical application.  Managing people better is not understood to amount to a practical application.  Indeed, an improvement to the abstract idea itself is not an improvement in technology; a new abstract idea is still an abstract idea.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN DURANT/Primary Examiner, Art Unit 3626